         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION



THE ARC MARYLAND                           )
8601 Robert Fulton Dr. Suite 140           )
Columbia, MD 21046                         )
Howard County                              )
                                           )
PLAINTIFF.                                 )    Civil No. _________
                                           )
                                           )
v.                                         )
                                           )
                                           )
MAYOR AND CITY COUNCIL OF                  )
BALTIMORE CITY,                            )
City Hall - Room 250                       )
100 N. Holliday St                         )
Baltimore, MD 21202                        )
                                           )
CARROLL COUNTY,                            )
225 N Center St # 308                      )
Westminster, MD 21157                      )
                                           )
GARRETT COUNTY,                            )
203 South Fourth Street - Room 207         )
Oakland, Maryland 21550                    )
                                           )
QUEEN ANNE’S COUNTY,                       )
107 N Liberty Street                       )
Centreville, MD 21617                      )
                                           )
SOMERSET COUNTY,                           )
County Office Complex                      )
11916 Somerset Ave.                        )
Princess Anne, MD 21853                    )
                                           )
and                                        )
                                           )
TALBOT COUNTY,                             )
Talbot County Courthouse                   )
11 North Washington St.                    )
Easton, MD 21601                           )
            Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 2 of 24



                                                 )
DEFENDANTS.                                      )
                                                 )
Serve on:                                        )
                                                 )
Jim Shea                                         )
City Solicitor                                   )
Baltimore City Law Department                    )
100 N. Holliday Street                           )
City Hall                                        )
Baltimore, MD 21202                              )
Attorney for Defendant Mayor and                 )
City Council of Baltimore                        )
                                                 )
Timothy C. Burke                                 )
County Attorney                                  )
Department of the County Attorney                )
225 North Center Street, Ste 303                 )
Westminster, MD 21157-5108                       )
Attorney for Defendant Carroll County            )
                                                 )
Gorman E. Getty III, Esq.                        )
County Attorney                                  )
203 South Fourth Street - Room 207               )
Oakland, Maryland 21550                          )
Attorney for Defendant Garrett County            )
                                                 )
Patrick E. Thompson, Esq.                        )
County Attorney                                  )
107 North Liberty Street                         )
Centreville, MD 21617                            )
Attorney for Defendant Queen Anne’s County       )
                                                 )
Kirk G. Simpkins, Esq.                           )
County Attorney                                  )
P.O. Box 550                                     )
11793 Somerset Ave.                              )
Attorney for Defendant Somerset County           )
                                                 )
Anthony P. Kupersmith, Esq.                      )
County Attorney                                  )
Courthouse, South Wing                           )
11 North Washington St.                          )
Easton, MD 21601                                 )
Attorney for Defendant Talbot County             )
                                                 )

                                             2
            Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 3 of 24




      COMPLAINT FOR IMMEDIATE AND PERMANENT INJUNCTIVE AND
    DECLARATORY RELIEF AND REQUEST FOR TEMPORARY RESTRAINING
                             ORDER

                                         I.      INTRODUCTION

1. Plaintiff brings this action and seeks immediate relief to protect people with intellectual and

    developmental disabilities (“I/DD”) in the named Defendant Counties and Baltimore City

    from harm, severe health injury, and potential death.

2. The COVID-19 pandemic has infiltrated all of Defendants’ jurisdictions. Maryland has

    experienced a total of 387,319 cases and the virus has claimed 7,773 lives as of March 7,

    2021.

3. People with I/DD face heightened risk of serious illness and death from COVID-19.1

    Mortality rates amongst people with I/DD are 100% to 200% higher than people without

    I/DD.2

4. COVID-19 vaccines provide protection from severe illness, hospitalization, and death. By

    Executive Order, Maryland’s vaccination plan (“Plan”) directs vaccine administration with

    priority for the most critical populations. The Plan is composed of five phases, with Phase 1

    being the highest in priority. Acknowledging the serious and heightened risk people with




1
  Turk, et. al., Intellectual and Developmental Disability and COVID-19 Case-Fatality Trends: TriNetX Analysis,
DISABILITY HEALTH J 13(3): 100942 (May 24, 2020) (last visited Mar. 5, 2021) available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7245650/. See also Are AAC Users at Greater Risk of Dying from
COVID?, COMMUNICATIONFIRST, https://communicationfirst.org/are-aac-users-at-greater-risk-of-dying-from-
covid/ (last visited Mar. 5, 2021) (reviewing nine studies published between May and December 2020 and finding
that people with intellectual or developmental disabilities are between 1.7 and 16 times more likely to die from
COVID if they get it than those who do not have I/DD) (last visited Mar. 7, 2021).
2
  Turk, et. al., Intellectual and Developmental Disability and COVID-19 Case-Fatality Trends: TriNetX Analysis,
DISABILITY HEALTH J 2020 JUL; 13(3): 100942 (May 24, 2020) (last visited Mar. 7, 2021) available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7245650/.

                                                        3
          Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 4 of 24



    I/DD face from COVID-19, Maryland’s Plan places them in Phase 1B. The State requires

    Defendants to follow this plan.3 Maryland entered Phase 1B on January 18, 2021.

5. Plaintiff, The Arc Maryland, is a 501(c)(3) charitable organization dedicated to protecting and

    advancing the rights of people with I/DD across the state of Maryland. Plaintiff represents

    Marylanders with I/DD in Defendants’ jurisdictions who are eligible to receive the vaccine

    but, due to Defendants’ discriminatory acts and omissions, are excluded from opportunities

    for vaccine services and programs as detailed herein.

6. Defendants are five Maryland counties and Baltimore City that administer vaccine services

    and programs. Defendants each operate websites that inform the public who is eligible for

    vaccines according to the State’s explicit priority phases. Defendants’ websites thus provide

    a gateway for people to learn about their vaccine priority status and obtain vaccines.

7. Defendants’ public information and websites omit people with I/DD as eligible for the

    vaccine in Phase 1B, contrary to the State Plan. Defendants also offer pre-registration,

    registration, interest forms, or telephone contact information, through which eligible persons

    can connect with Defendants to indicate their availability for vaccination appointments.

    Defendants’ conduct prevents people with I/DD from being able to schedule an appointment

    for vaccination.

8. The resulting harm is evident: People with I/DD are not aware that they are eligible for the

    vaccine; are unable to schedule appointments, register, pre-register, or complete interest

    forms for Defendants’ vaccines; and are delayed or denied access to critical health care

    services.



3
 Maryland Department of Health, Amended Directive & Order Regarding Vaccination Matters, No. MDH 2021-02-
04-01, available at https://phpa.health.maryland.gov/Documents/2021.02.04.01%20-%20MDH%20Order-
%20Amended%20Vaccination%20Matters%20(Additional%20Covered%20Persons).pdf (last visited Mar. 5, 2021).

                                                   4
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 5 of 24



9. People with I/DD have spent the past year in fear due to a disease that targets them for higher

   rates of serious illness and death. While they should feel some comfort from their priority

   status under the State Plan, they are instead subject to continued fear and risk of serious

   harm, including death, due to Defendants’ discriminatory actions. It is these actions Plaintiff

   asks this Court to immediately and permanently enjoin.

10. Title II of the Americans with Disabilities Act (ADA) provides that a qualified person with a

   disability shall not “be excluded from participation in or be denied the benefits of the

   services, programs, or activities of a public entity, or be subjected to discrimination by any

   such entity.” 42 U.S.C. 12132. Similarly, Section 504 of the Rehabilitation Act of 1973

   requires that recipients of federal funding do not exclude a qualified individual with a

   disability on the basis of disability from participation in, the benefits of, or be subject to

   discrimination under any “program or activities receiving Federal financial assistance.” 29

   U.S.C. 794(a). Defendants’ actions and omissions violate the obligations of our nation’s

   civil rights laws.

11. This action seeks to protect the health and lives of people with I/DD. People with I/DD will

   continue to suffer immediate, substantial, and irreparable harm unless Defendants’ actions

   are enjoined.

                               II. JURISDICTION AND VENUE

12. This Court has original jurisdiction over this action under 28 U.S.C. §§ 1331 & 1343(a) and

   because the claims arise under federal law.

13. This Court has jurisdiction over Plaintiffs’ request for declaratory judgment pursuant to 28

   U.S.C. § 2201.




                                                  5
            Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 6 of 24



14. Venue of this action properly lies in the District of Maryland, pursuant to 28 U.S.C. §1391

   (B)(2). All claims arise in Maryland. Venue is proper in the Northern Division as all of the

   Defendants and Plaintiff ‘s place of business are in this Division.

                                           III. PARTIES

15. Plaintiff, The Arc Maryland, is a 501(c)(3) charitable organization whose primary office is

   located in Columbia, Maryland. The Arc Maryland was established in 1960 to advance the

   rights of Marylanders with I/DD. The Arc Maryland brings this action on behalf of its

   constituents, consistent with the well-established practice of advocacy organizations’

   possessing associational standing to vindicate the rights of its members, who, as qualified

   individuals with disabilities, have standing to sue in their own right. The relief requested in

   this matter is injunctive and does not require the participation of individual members. Hunt v.

   Wash. State Apple Advert. Comm'n, 432 U.S. 333, 344 (1977); Friends of the Earth, Inc. v.

   Laidlaw Environmental Services, Inc., 528 U.S. 167 (2000). In the alternative, The Arc

   Maryland has standing in its own right to bring these claims.

       a.       The Arc Maryland serves all Marylanders with I/DD directly and through ten

                local chapters included in its federated network. The local chapters are in each of

                Defendant’s jurisdictions. The Arc Maryland has over 8,000 members, including

                members in each of Defendants’ jurisdictions. Through its advocacy and local

                affiliates, The Arc Maryland provides direct supports to over 6,250 people with

                I/DD who are in receipt of services from the Maryland Department of Health,

                Developmental Disabilities Administration.

       b.       The Arc Maryland sets its priorities through consultation with its affiliates, its

                members, and people with I/DD and their families. Staff and the Board of The


                                                  6
             Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 7 of 24



                 Arc Maryland include people with I/DD who help set and shape agency priorities.

                 The Arc Maryland regularly collaborates with People on the Go, a self-advocacy

                 organization of individuals with I/DD, originally housed within The Arc

                 Maryland, to identify advocacy issues and priorities. The Arc Maryland also holds

                 listening sessions statewide to learn about people with I/DD’s interests and

                 concerns. The Executive Director of The Arc Maryland has met regularly with a

                 group of people with disabilities, including I/DD, who share their frustrations

                 over barriers to accessing adequate information and access to vaccines. Direct

                 collaboration with people with disabilities informs the work of The Arc Maryland.

        c.       The Arc Maryland’s mission is to create “a world where children and adults with

                 I/DD have equal rights and opportunities”.4 Supporting the rights of people with

                 I/DD to receive equal treatment and opportunities has been a priority for The Arc

                 Maryland throughout its history. Ensuring that people with I/DD have equal rights

                 and access to services and programs, including during the COVID-19 pandemic,

                 is germane to The Arc Maryland’s purpose.

        d.       Protecting people with I/DD from the consequences of COVID-19 has consumed

                 Plaintiffs’ advocacy efforts this past year. Plaintiff has spent and continues to

                 spend considerable time and resources on assisting persons with I/DD, including

                 those that serve them, to cope with the ravages of the COVID-19. Plaintiff

                 successfully advocated for people with I/DD to be prioritized in Phase 1B of

                 vaccination due to their high risk of experiencing serious illness and death from

                 COVID-19. Plaintiff then began receiving complaints from its members with

4
 Our Mission and Core Values, THE ARC MARYLAND, available at http://www.thearcmd.org/our-mission-core-
values/ (last visited Mar. 7, 2021).

                                                    7
     Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 8 of 24



         I/DD indicating that, despite prioritization under the State Plan, they were unable

         to obtain access to vaccines from their local county health departments. Thus,

         Plaintiff undertook a review of information about vaccine eligibility for each

         county and Baltimore City in Maryland. The Arc Maryland noted how and where

         Defendants deny people with I/DD opportunities and services. Plaintiff then

         advocated publicly through grassroots channels for changes in Defendants’

         policies and practices. Plaintiff included its analysis in its newsletter, which

         contains “Action Alerts” promoting direct advocacy to Defendants to secure

         changes to their websites, which exclude people with I/DD from being recognized

         as eligible for vaccines in Phase 1B. The Arc Maryland has sent these newsletters

         calling for proper vaccine prioritization since January 29, 2021.

e.       The Arc Maryland is dedicated to promoting the rights of people with I/DD and to

         ensuring the safety and viability of community services and supports for people

         with I/DD. The Arc Maryland has received complaints from persons with I/DD

         who have encountered barriers to obtaining vaccines through their local

         governments, and confusion as to their eligibility for vaccine services and

         benefits. The Defendants’ discrimination against people with I/DD has frustrated

         The Arc Maryland’s mission of ensuring people with I/DD have equal access and

         opportunities to community services, programs, and supports. (Plaintiff’s Exhibit

         9).

f.       Plaintiff has standing to bring this action seeking compliance with the Americans

         with Disabilities Act (ADA) and Section 504 of the Rehabilitation Act. (Chapman

         v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011) (“Given these



                                            8
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 9 of 24



              principles, we are also mindful that the ‘Supreme Court has instructed us to take a

              broad view of constitutional standing in civil rights cases, especially where, as

              under the ADA, private enforcement suits ‘are the primary method of obtaining

              compliance with the Act.’’” Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 (9th

              Cir. 2008) (quoting Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209, 93 S.

              Ct. 364, 34 L. Ed. 2d 415 (1972))). See also Nat'l Fedn. of the Blind of Cal. v.

              Uber Techs., Inc., 103 F. Supp. 3d 1073, 1077 (N.D. Cal 2015) (“When private

              enforcement suits "are the primary method of obtaining compliance" with a civil

              rights act, such as the ADA, courts must take a "broad view of constitutional

              standing.").

16. Defendant Mayor and City Council of Baltimore City, Maryland, including its respective

   departments, agencies, and other instrumentalities, is a unit of local government in the State

   of Maryland, is a “public entity” within the meaning of 42 U.S.C. § 12131(1) and 28 C.F.R. §

   35.104, and is therefore subject to Title II of the ADA, 42 U.S.C. §§ 12131-12134, and its

   implementing regulation, 28 C.F.R. Part 35. Defendant Mayor and City Council of

   Baltimore City is a recipient of federal funds within the meaning of 29 U.S.C. § 794 and is

   therefore subject to Section 504 of the Rehabilitation Act of 1973, as amended and its

   implementing regulations.

17. Defendant Carroll County, Maryland, including its respective departments, agencies, and

   other instrumentalities, is a unit of local government in the State of Maryland, is a “public

   entity” within the meaning of 42 U.S.C. § 12131(1) and 28 C.F.R. § 35.104, and is therefore

   subject to Title II of the ADA, 42 U.S.C. §§ 12131-12134, and its implementing regulation,

   28 C.F.R. Part 35. Defendant Carroll County is a recipient of federal funds within the



                                                9
        Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 10 of 24



   meaning of 29 U.S.C. § 794 and is therefore subject to Section 504 of the Rehabilitation Act

   of 1973, as amended and its implementing regulations.

18. Defendant Garrett County, Maryland including its respective departments, agencies, and

   other instrumentalities, is a unit of local government in the State of Maryland, is a “public

   entity” within the meaning of 42 U.S.C. § 12131(1) and 28 C.F.R. § 35.104, and is therefore

   subject to Title II of the ADA, 42 U.S.C. §§ 12131-12134, and its implementing regulation,

   28 C.F.R. Part 35. Defendant Garrett County is a recipient of federal funds within the

   meaning of 29 U.S.C. § 794 and is therefore subject to Section 504 of the Rehabilitation Act

   of 1973, as amended and its implementing regulations.

19. Defendant Queen Anne’s County, Maryland, including its respective departments, agencies,

   and other instrumentalities, is a unit of local government in the State of Maryland, is a

   “public entity” within the meaning of 42 U.S.C. § 12131(1) and 28 C.F.R. § 35.104, and is

   therefore subject to Title II of the ADA, 42 U.S.C. §§ 12131-12134, and its implementing

   regulation, 28 C.F.R. Part 35. Defendant Queen Anne’s County is a recipient of federal funds

   within the meaning of 29 U.S.C. § 794 and is therefore subject to Section 504 of the

   Rehabilitation Act of 1973, as amended and its implementing regulations.

20. Defendant Somerset County, Maryland, including its respective departments, agencies, and

   other instrumentalities, is a unit of local government in the State of Maryland, is a “public

   entity” within the meaning of 42 U.S.C. § 12131(1) and 28 C.F.R. § 35.104, and is therefore

   subject to Title II of the ADA, 42 U.S.C. §§ 12131-12134, and its implementing regulation,

   28 C.F.R. Part 35. Defendant Somerset County is a recipient of federal funds within the

   meaning of 29 U.S.C. § 794 and is therefore subject to Section 504 of the Rehabilitation Act

   of 1973, as amended and its implementing regulations.



                                                10
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 11 of 24



21. Defendant Talbot County, Maryland, including its respective departments, agencies, and

   other instrumentalities, is a unit of local government in the State of Maryland, is a “public

   entity” within the meaning of 42 U.S.C. § 12131(1) and 28 C.F.R. § 35.104, and is therefore

   subject to Title II of the ADA, 42 U.S.C. §§ 12131-12134, and its implementing regulation,

   28 C.F.R. Part 35. Defendant Talbot County is a recipient of federal funds within the

   meaning of 29 U.S.C. § 794 and is therefore subject to Section 504 of the Rehabilitation Act

   of 1973, as amended and its implementing regulations.

                                 IV. STATEMENT OF FACTS

22. People with I/DD are individuals with disabilities under the Americans with Disabilities Act

   and Section 504 of the Rehabilitation Act of 1973, as amended, as they have disabilities that

   substantially impair a major life activity. 42 U.S.C. § 12102(2)(A). 29 U.S.C. §§ 794,

   705(20).

23. Persons with I/DD are qualified individuals for purposes of this action as they qualify for

   vaccine prioritization under Phase 1B of the State vaccination plan. The State has identified

   people with I/DD as a priority for vaccination to protect against their health vulnerability and

   potential for severe consequences from COVID-19.

24. In order to receive vaccines from the federal government, states must submit a vaccination

   plan (“Plan”) outlining how they will prioritize those most vulnerable to serious illness and

   death from COVID-19. Under Maryland’s vaccination plan (Plan), implemented pursuant to

   an Executive Order and compulsory upon Defendants, Phase 1 is the highest priority phase.

   Phase 1 is comprised of three subphases: Phase 1A - 1C. Phase 1A includes primarily health

   care workers and persons in nursing facilities.




                                                11
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 12 of 24



25. The Arc Maryland worked hard to ensure people with I/DD were prioritized in the first

    phases of vaccination due to their risk of serious illness and death from COVID-19. After

    advocating for this change through numerous channels, including the Maryland Department

    of Health, Department of Disabilities, the Governor, and the General Assembly, people with

    I/DD were placed in Phase 1B, the second phase of vaccination. Phase 1B includes people

    with intellectual and developmental disabilities (I/DD); people 75 years and older; people in

    assisted living, independent living, developmental disabilities or behavioral health group

    homes, and other congregate living facilities; high-risk incarcerated individuals; continuity of

    government; and teachers and childcare providers. People in Phase 1B have been eligible to

    receive the vaccine since January 18, 2021. Phase 1C includes people ages 65-74 and certain

    essential workers. Maryland entered into Phase 1C on January 25, 2021 and is currently in

    this phase.5

26. The Maryland Department of Health posts information about its vaccine plan (“Plan”) on its

    website. The website includes a graphic outlining the COVID-19 vaccine priority groups and

    explains those eligible in each group. The first group listed in the explanation of those

    eligible in Phase 1B is “individuals with intellectual and developmental disabilities”.6

27. Pursuant to an order from the Maryland Department of Health, “Any individual may receive

    a vaccine at any time, provided that their priority group has been identified as eligible and an

    appointment is available at a vaccine clinic”.7 The Maryland Department of Health made



5
  Maryland COVID-19 Priority Groups, MARYLAND DEPARTMENT OF HEALTH, (updated February 10, 2021),
available at https://covidlink.maryland.gov/content/wp-
content/uploads/2021/03/covidLINK_VaxDistribution_PDF_web_508.pdf (last visited Mar. 7, 2021).
6
  Plaintiff’s Exhibit 7. Maryland COVID-19 Priority Groups, MARYLAND DEPARTMENT OF HEALTH, available at
https://covidlink.maryland.gov/content/vaccine/ (last visited Mar. 7, 2021).
7
  Maryland Department of Health, Amended Directive & Order Regarding Vaccination Matters, No. MDH 2021-02-
04-01, available at https://phpa.health.maryland.gov/Documents/2021.02.04.01%20-%20MDH%20Order-
%20Amended%20Vaccination%20Matters%20(Additional%20Covered%20Persons).pdf (last visited Mar. 5, 2021).

                                                   12
          Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 13 of 24



    clear in its January 25, 2021 press release announcing that the state was moving into Phase

    1C that “vaccine eligibility does not expire, and all Marylanders who were eligible under

    Phase 1A and 1B remain eligible…”8 There is no doubt that persons with I/DD remain

    eligible and have a priority for the vaccine.

28. The federal government provides states with allocations of vaccines, which the state then

    distributes, including to Defendants. Defendants then offer vaccinations within their

    jurisdictions. To receive a vaccine from Defendants, a person needs to register and/or

    schedule an appointment with their local county health department.

29. The matter at issue in this case is that Defendants exclude people with I/DD from eligibility

    when Defendants’ identify who is eligible to receive a vaccine in Phase 1B. Each of the

    Defendants’ provide information on their County and City websites identifying who is

    eligible in various vaccination phases and each Defendant omits identification of those with

    I/DD as eligible in Phase 1B. In fact, each Defendant omits people with I/DD from being

    identified in any priority category- they are altogether excluded.

30. The harm to Plaintiffs from being screened out of eligibility includes that they may not apply

    for vaccines from Defendants or from other vaccination sites since, according to Defendants,

    their I/DD disability is in essence shut out from Phase 1B.

31. Defendant’s acts and omissions limiting the access of people with I/DD’s access to vaccine is

    described below:

        a.       Mayor and City Council of Baltimore provides vaccine information services on its

        website. The information for Phase 1B eligibility excludes individuals with I/DD. The


8
 Maryland moves into Phase 1C of its COVID-19 vaccine distribution plan, opens eligibility up to all residents 65
and up, MARYLAND DEPARTMENT OF HEALTH (Jan. 25, 2021), available at
https://health.maryland.gov/newsroom/Pages/Maryland-moves-into-Phase-1C-of-its-COVID-19-vaccine-
distribution-plan,-opens-eligibility-to-all-residents-65-and-up.aspx (last visited Mar. 5, 2021).

                                                        13
          Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 14 of 24



        website states that Phase 1B includes: adults 75 years and older, people experiencing

        homelessness, shelter staff and residents, high-risk incarcerated individuals, those in

        group home settings, the educational sector, child care workers, and continuity of

        government.9 The Baltimore City webpage provides vaccine registration links, but

        cautions that the links are solely available for persons in Phase 1A or 1B categories.

        Defendant emphasizes its instructions by noting that if individuals who are not among

        those it identifies in Phase 1A and 1B attempt to obtain a vaccine, they are taking away

        appointment slots from individuals that need to be prioritized.10 Defendant Mayor and

        City Council of Baltimore thus excludes persons with I/DD from its programs and

        services and prevents them from gaining access to vaccines. (Plaintiff’s Exhibit 1).

    b. Defendant Carroll County provides vaccine information services on its website. A

        graphic entitled “Phases of Vaccination” shows that Phase 1B eligibility only applies to

        those in assisted living or other congregate settings, adults age 75 and older, and those in

        education and continuity of government.11 Defendants exclude those with I/DD among

        the list of persons eligible in Phase 1B and in any other phase. A visitor to the Carroll

        County Health Department website would not find out that those with I/DD are indeed

        part of the Phase 1B priority group. On its vaccine information website, Carroll County

        directs individuals in certain categories to complete a COVID-19 vaccination interest

        form. Conspicuously, the website leaves out directions for those with I/DD to complete

        the interest form. Furthermore, none of the available interest forms inquire as to whether


9
  Plaintiff’s Exhibit 1. COVID-19 Vaccine Information: Priority Groups 1A, 1B and 1C, BALTIMORE CITY
GOVERNMENT, available at https://coronavirus.baltimorecity.gov/COVID-19-vaccine-information/priority-group-1a
(last visited Mar. 7, 2021).
10
   Id.
11
   Plaintiff’s Exhibit 2. COVID-19 Vaccine, CARROLL COUNTY HEALTH DEPARTMENT, available
athttps://cchd.maryland.gov/COVID-19-vaccination/, (last visited on Mar. 7, 2021).

                                                     14
          Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 15 of 24



        an individual has I/DD, excluding identification of those with I/DD for consideration for

        a vaccine. (Plaintiff’s Exhibit 2).

     c. Defendant Garrett County also provides vital information about the coronavirus and the

        vaccine on its website. The County Health Department website provides an information

        graphic to describe who is eligible in various phases of the vaccine plan. The website

        excludes persons with I/DD from its list of those eligible for the vaccine under Phase

        1B.12 The graphic indicates that Phase 1B offers vaccination eligibility to those in

        assisted living and congregate settings, adults age 75 and older, and education and

        continuity of government.13 Persons with I/DD are omitted altogether. The website also

        states that when appointments are available a registration link is present at the top of the

        website homepage for individuals who are eligible. The website further informs that

        individuals who are unable to register online and are eligible under current guidelines

        can call the County COVID-19 hotline. (Emphasis added.) (Plaintiff’s Exhibit 3).

     d. Defendant Queen Anne’s County operates a website providing information about the

        COVID-19 vaccine. The website notes who is eligible for vaccine appointments in Phase

        1A and 1B and states that the County is only offering vaccines to those individuals

        eligible in Phase 1A or 1B. The listing of those eligible in Phase 1B excludes people with

        I/DD and omits people with I/DD in group homes, contrary to the State’s Plan. Defendant

        also has a vaccine interest registration form on its website. Defendant’s website states:

        “As we prepare to move forward with Vaccinations in Queen Anne’s County, we have

        established an interest form. Please fill out the form completely and when we move on to



12
   Plaintiff’s Exhibit 3. COVID-19 Information, GARRETT COUNTY HEALTH DEPARTMENT, available at
https://garretthealth.org/covid-19-information/, (last visited on Mar. 7, 2021).
13
   Id.

                                                    15
          Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 16 of 24



        the group you fall in, we will reach out by the contact information you provide.”14 Thus,

        information on the website instructs that individuals should fill out the form as a

        prerequisite to being contacted by the county to schedule a vaccine appointment. The

        website, however, also states that individuals should not try to reserve an appointment for

        a vaccine if they are not in the Phase 1A or 1B listed eligibility categories, which omits

        people with I/DD. The County registration form has drop-down menus for the user to

        demonstrate their condition or situation qualifying them for eligibility. “I/DD” is not an

        option on the drop-down menu. Defendants’ registration form also omits persons with

        I/DD living in group homes, a priority of the state Plan to protect such persons with

        disabilities from contracting and suffering from the heightened risks presented to these

        populations from the coronavirus in congregate settings. (Plaintiff’s Exhibit 4, 8).

     e. Defendant Somerset County’s vaccination information website similarly excludes

        persons with I/DD from its criteria of those eligible under Phase 1B. The website presents

        a graphic showing that Phase 1B extends vaccination eligibility to assisted living, other

        congregate settings, adults age 75 and older, education and continuity of government.15

        Along with the information presented in the graphic, the website tells viewers that if they

        are in Phase 1B, based on the criteria outlined in the information graphic, they may

        contact Somerset County by email.16 Somerset County does not indicate that those with

        I/DD are permitted to request vaccinations from Defendants as are others in Phase 1B.

        Despite explicit directions from the State of Maryland that people with I/DD are eligible



14
   Plaintiff’s Exhibit 4, 8. COVID-19 Vaccination Information, QUEEN ANNE’S COUNTY , available at
https://www.qac.org/1460/COVID-19-Vaccination-Info (last visited on Mar. 7, 2021).
15
   Plaintiff’s Exhibit 5. Coronavirus (COVID-19), SOMERSET COUNTY HEALTH DEPARTMENT, available at
https://somersethealth.org/community-health-services/coronavirus-COVID-19/ (last visited on Mar. 7, 2021).
16
   Id.

                                                       16
          Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 17 of 24



        for the vaccine as part of Phase 1B, Defendant Somerset County excludes such

        individuals. (Plaintiff’s Exhibit 5).

     f. Defendant Talbot County operates a website with information about COVID-19,

        including information about vaccines. Talbot County’s website states that the County is

        currently in Phase 1B, which it identifies to include “those aged 75 and older, those in

        education (K-12) and child care, those in congregate housing facilities, those in

        continuity of government.”17 The identification of those eligible for vaccines in Phase 1B

        excludes mention of those with I/DD. The Talbot County website emphasizes those

        eligible for vaccines by providing a graphic, which also excludes those with I/DD from

        being listed in Phase 1B.18 Talbot County also excludes persons with I/DD from pre-

        registering for the vaccine. (Plaintiff’s Exhibit 6).

32. Studies have shown that people with I/DD face disproportionately higher risk of

     complications and death from COVID-19.19 They often rely on and cannot socially distance

     themselves from direct support staff who come into their homes to provide hands on

     assistance with basic everyday activities like bathing and grooming. People with I/DD’s

     health and safety continue to be in imminent jeopardy from COVID-19.

33. COVID-19 vaccines provide immunity against COVID-19, with over eighty-five percent

     efficacy. Access to the vaccines prevents serious health complications and saves lives.


17
   Plaintiff’s Exhibit 6. Coronavirus Information (COVID-19), TALBOT COUNTY , available at
https://health.maryland.gov/talbotcounty/Pages/Covid-Info.aspx (last visited on Mar. 7, 2021).
18
   Id. .
19
   COVID-19 Support Guidelines for Individuals with IDD During the Pandemic, AMERICAN ACADEMY OF
DEVELOPMENTAL MEDICINE & DENTISTRY (July 2020), available at
https://static1.squarespace.com/static/5cf7d27396d7760001307a44/t/5f16512e8f88d259900766f5/1595298102002/
COVID-Support-Guidelines.pdf; see also Turk, et. al., Intellectual and Developmental Disability and COVID-19
Case-Fatality Trends: TriNetX Analysis, DISABILITY HEALTH J 13(3): 100942 (May 24, 2020) (last visited Mar. 5,
2021), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7245650/; Landes, et. at., COVID-19 outcomes
among people with intellectual and developmental disability living in residential group homes in New York State,
DISABILITY HEALTH J (OCT. 4, 2020), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7311922/.

                                                       17
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 18 of 24



34. As a direct and proximate result of Defendants’ actions, omissions, and violations alleged

   above, Plaintiffs have suffered and continue to suffer harm.

35. The failure of Defendants to properly identify persons with I/DD as eligible for the COVID-

   19 vaccine in Phase 1B has immediate, dangerous, and potentially fatal consequences given

   the established risk of harm persons with I/DD face.

36. In enacting the ADA, Congress acknowledged that disability-based discrimination was not

   limited to intentional discrimination based on prejudice or animus. See S. Rep. No. 101-116,

   at 6-7, 11 (1989); H.R. Rep. No. 101-485, pt. 2, at 29 (1990), reprinted in, 1990

   U.S.C.C.A.N. 303, 310-11. See also Alexander v. Choate, 469 U.S. 287, 295-97 (1985)

   (recognizing thoughtlessness, indifference, and benign neglect as key reasons for disability-

   based discrimination; holding that "discrimination by effect as well as by design" is

   actionable under the Rehabilitation Act; and indicating that removal of simple architectural

   barriers is appropriate to rectify harm resulting from actions that have a discriminatory

   effect). Defendants’ acts and omissions need not be intentional to constitute discrimination

   under our federal civil rights statutes.

37. Plaintiff comes to ask this Court to immediately and permanently enjoin Defendants’

   discriminatory actions. Plaintiffs do not seek to be prioritized ahead of others who are

   eligible and are waiting for vaccines, although a remedial order would not be unjust. Instead,

   Plaintiff seeks to have equal access to Defendants’ vaccine program, services, and benefits.

                                    V. CAUSES OF ACTION

                       A. Title II of the Americans with Disabilities Act

38. The allegations of the foregoing paragraphs are incorporated by reference as if fully stated

   herein.

                                                18
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 19 of 24



39. Title II of the Americans with Disabilities Act (ADA) prohibits discrimination on the basis

   of disability in the provision of all programs, activities, and services of state and local

   governmental entities.

40. The ADA provides, in relevant part, that “no qualified individual with a disability shall, by

   reason of such disability, be excluded from participation in or be denied the benefits of the

   services, programs, or activities of a public entity, or be subjected to discrimination by any

   such entity.” 42 U.S.C. § 12132.

41. Defendants, including their respective departments, agencies, and other instrumentalities, are

   units of local government in the State of Maryland, and are a “public entity” within the

   meaning of 42 U.S.C. § 12131(1) and 28 C.F.R. § 35.104, and are therefore subject to Title II

   of the ADA, 42 U.S.C. §§ 12131-12134, and its implementing regulation, 28 C.F.R. Part 35.

42. The ADA’s implementing regulations were promulgated by the United States

   Department of Justice, 28 C.F.R. § 35.101 et seq.

43. Defendants exclude qualified individuals with I/DD from receiving the benefits of the

   County's programs, services or activities, and subjects them to discrimination, on the basis of

   disability, in violation of Title II of the ADA, 42 U.S.C. § 12132, and its implementing

   regulation, 28 C.F.R. Part 35, by, including but not limited to:


       a. denying individuals with I/DD the opportunity to receive notice and benefits from the

           County's COVID-19 informational services, in violation of 28 C.F.R. §

           35.130(b)(1)(i);

       b. affording individuals with I/DD who are eligible for vaccine prioritization under

           Phase 1B, information, services, and benefits that are not equal to that afforded to




                                                 19
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 20 of 24



             other individuals who are eligible for vaccine prioritization in Phase 1B in violation

             of 28 C.F.R. § 35.130(b)(1)(ii);

       c. using methods of administration that either in effect discriminate on the basis of

             disability or defeat or substantially impair accomplishment of the objectives of the

             State vaccination plan 28 C.F.R. § 35.130(b)(3)(i)(ii)(iii);

       d. applying eligibility criteria that screen out or tend to screen out individuals with I/DD

             from the vaccination plan, 28 C.F.R. § 35.130(b)(8);

       e. perpetuating discrimination or otherwise limiting a person with I/DD from enjoying

             an opportunity, privilege, or advantage enjoyed by others receiving the aid, benefit or

             service, 28 C.F.R. § 35.130(b)(1)(v),(vii).


44. Defendants’ actions present an ongoing and continuous violation of the ADA and its

   supporting regulations and continues to inflict irreparable harm.

45. The ADA authorizes injunctive relief as appropriate to remedy acts of discrimination against

   persons with disabilities. 42 U.S.C. § 12188(a)(1).

46. Plaintiffs are entitled to injunctive relief to prevent continued violation of the ADA.


                         B. Section 504 of the Rehabilitation Act of 1973.


47. The allegations of the foregoing paragraphs are incorporated by reference as if fully stated

   herein.

48. Section 504 of the Rehabilitation Act (Rehab Act) prohibits disability discrimination by

   recipients of federal grants, contracts, and other federal financial assistance. Defendants,

   including their respective departments, agencies, and other instrumentalities, are recipients of

   federal funds. 45 C.F.R. § 84.3(f).


                                                  20
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 21 of 24



49. The Rehab Act provides, in relevant part, that “[n]o otherwise qualified individual with a

   disability in the United States . . . shall, solely by reason of her or his disability, be excluded

   from participation in, be denied benefits of, or be subjected to discrimination under any

   program or activity receiving federal financial assistance.” 29 U.S.C. § 794.

50. The Rehab Act has been implemented by regulations, providing, inter alia, that recipients of

   federally funded programs and activities shall not, “on the basis of handicap, be excluded

   from participation in, be denied the benefits of, or otherwise be subjected to discrimination

   under any program, services or activity which receives Federal financial assistances.” 45

   C.F.R. § 84.4 (a). Prohibited discrimination includes but is not limited to:

               a.      denying a qualified person with a disability an opportunity to participate in

                       or benefit from an aid, benefit, or service 45 C.F.R. § 84.4 (b)(1)(i).

               b.      affording a qualified person with a disability an opportunity to participate

                       in or benefit from the aid, benefit or services that is not equal to that

                       afforded others. 45 C.F.R. § 84.4 (b)(1)(ii).

               c.      providing a qualified person with a disability with an aid, benefit, or

                       service that is not as effective as that provided to others. 45 C.F.R. § 84.4

                       (b)(1)(iii).

               d.      perpetuating discrimination or otherwise limiting a qualified disabled

                       person in the enjoyment of any privilege, advantage or opportunity

                       enjoyed by others receiving an aid, benefit, or service. 45 C.F.R. § 84.4

                       (b)(1)(v)(vii).

               e.      utilizing criteria or methods of administration that: subject qualified

                       persons with disabilities to discrimination on the basis of disability, or



                                                  21
         Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 22 of 24



                       have the purpose or effect of defeating or substantially impairing

                       accomplishment of the objectives of recipient’s program or activity with

                       respect to persons with I/DD. 45 C.F.R. Part 84; (b)(4).

51. Defendants’ actions constitute an ongoing and continuous violation of the Rehab Act and its

supporting regulations and continues to inflict irreparable harm on Plaintiff.

52. The Rehab Act authorizes injunctive relief as appropriate to remedy acts of discrimination

against persons with disabilities. 29 U.S.C. § 794a(a)(2). Plaintiff is entitled to injunctive relief

to prevent continued violation of the Rehab Act.



                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requested that this Court will:

       a.      Declare that Defendants’ acts, omissions, and practices of excluding persons with

               intellectual and developmental disabilities (I/DD) from eligibility under Phase 1B

               of Defendants’ vaccination programs and services constitutes disability

               discrimination prohibited by the Americans with Disabilities Act and Section 504

               of the Rehabilitation Act of 1973, as amended;

       b.      Immediately, temporarily, and permanently restrain Defendants, its officers,

               agents, employees, subordinates, successors in office, and all those acting in

               concert or participation with Defendants from excluding people with I/DD from

               being eligible within Phase 1B of the vaccination Plan;

       c.      Immediately, temporarily, and permanently enjoin Defendants to make

               announcements on their public information and websites that people with I/DD

               are eligible for vaccines in Phase 1B and are invited to register, pre-register, and



                                                  22
            Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 23 of 24



                fill out interest forms, where such forms exist for all eligible people in Phase 1B,

                or to otherwise contact Defendants’ Health Department to indicate their

                availability for a vaccine appointment and as eligible as part of Phase 1B.

       d.       Immediately, temporarily, and permanently enjoin Defendants to designate a

                contact person and post the contact person’s phone number and e-mail

                conspicuously on Defendants’ websites identifying that contact persons are

                available so that persons with intellectual or developmental disabilities may

                receive assistance in understanding their opportunities to access the vaccine;

       e.       Immediately, temporarily, and permanently enjoin Defendants to instruct

                employees, contractors, or volunteers in their County and City Health

                Departments that persons with I/DD are eligible for vaccination by virtue of their

                priority Phase 1B status and that corrective action is being taken to ensure that

                individuals with I/DD receive the benefits of Defendants’ vaccine programs and

                services to which they are entitled.

       f.       Waive the requirement for the posting of bond as security for the entry of

                preliminary relief.

       g.       Grant Plaintiff’s reasonable attorneys’ fees, litigation expenses, and costs.

       h.       Order such other relief as the Court may deem just and proper.


Dated: This 8th day of March 2021.




                                                 23
Case 1:21-cv-00593-GLR Document 1 Filed 03/08/21 Page 24 of 24



                                   Respectfully submitted,



                                /s/   Lauren Young
                              _____________________________

                              Lauren Young (Fed. Bar No. 14364)
                              Casey Shea (Fed Bar No. 21226);
                              Megan Rusciano (admission pending);
                              Gabriel Rubinstein (admission pending)
                              Disability Rights Maryland
                              1500 Union Ave., Suite 2000
                              Baltimore, Maryland 21211
                              Tel 410-727-6352 x2498
                              Fax 410-727-6389
                              laureny@disabilityrightsmd.org

                              /s/ Brian S. Brown
                              ______________________________
                              Brian S. Brown (Fed. Bar No. 05413)
                              Brown & Barron, LLC
                              7 St. Paul Street, Suite 800
                              Baltimore, MD 21202
                              410-547-0202
                              bbrown@brownbarron.com

                              /s/ Shira Wakschlag
                              ______________________________
                              Shira Wakschlag (pro hac vice pending)
                              The Arc of the United States
                              1825 K Street NW, Suite 1200
                              Washington, D.C. 20006
                              202.534.3708/800.433.5255
                              Wakschlag@TheArc.org

                              Attorneys for Plaintiff




                              24
